COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Yeny Isabel Romero v. Dinesh Deepak Batra

Appellate case number:     01-17-00487-CV

Trial court case number: 2015-76675

Trial court:               312th District Court of Harris County

        The record in this appeal was due on July 31, 2017. The clerk’s record was filed on August
2, 2017, but the reporter’s record has not been filed. On August 4, 2017, the Clerk of this Court
notified appellant that the court reporter responsible for preparing the record in this appeal
informed the Court that appellant had not made arrangements to pay for the record and this Court’s
records indicated that appellant is not appealing as indigent. See TEX. R. APP. P. 35.3(b). The Clerk
further notified appellant that unless she caused the reporter’s record to be filed in this Court, made
arrangements to pay for the reporter’s record, or provided proof that she is entitled to proceed
without payment of costs by September 5, 2017, the Court might consider the appeal without a
reporter’s record. See TEX. R. APP. P. 37.3(c). On September 14, 2017, at appellant’s request, the
court extended the time to make payment arrangements for the reporter’s record to October 5,
2017. Appellant subsequently failed to provide the Court with evidence showing that she paid or
made arrangements to pay the court reporter or cause a reporter’s record to be filed.

        Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See id. Appellant’s brief is ORDERED to be filed within 30 days
of the date of this order. See TEX. R. APP. P. 38.6(a).

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually


Date: February 15, 2018